Name: Commission Regulation (EEC) No 1956/90 of 9 July 1990 amending for the second time of Regulation (EEC) No 1314/89 Regulation (EEC) No authorizing Greece not to apply in certain areas the areas provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premiums in respect of wine- growing areas for the 1989/90 to 1995/96 wine years
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural structures and production;  cultivation of agricultural land;  foodstuff;  Europe
 Date Published: nan

 10 . 7 . 90 Official journal of the European Communities No L 176/25 COMMISSION REGULATION (EEC) No 1956/90 of 9 July 1990 amending for the second time of Regulation (EEC) No 1314/89 Regulation (EEC) No authorizing Greece not to apply in certain areas the areas provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premiums in respect of wine-growing areas for the 1989/90 to 1995/96 wine years THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas (') as amended by Regulation (EEC) No 1 327/90 (2), and in particular Article 12 ( 1 ) thereof, Article 1 The Annex to Regulation (EEC) No 1314/89 is hereby - amended as follows : Point Ii is replaced by : ' II . Areas planted with the varieties recognized as suitable for the production of currants in : 1 . The nomos Korinthia excluding the following communes : Kryoneriou, Klimendiou, Kessariou, Kalanianon, Kefalariou, Psariou, Titanis, Xantho ­ choriou, Ano Trikalon, Kato Trikalon, Aspro ­ kambou Nemeas and Sofianou. 2. The nomos of Akhaia excluding the following communes : Grekas, Kouninas, Krinis, Petsakon, Paraskevis, Salmenikou. 3. The following communes in the nomos of Ilia : Chavari, Peristeri , Koryfi , Anemochori , Vryna, Greca, Kaliavmo, Krestena, Makryssia, Salloundia, Chimadio, Charia, Lamboti . 4. The following communes in the nomos of Messinia : Ambelofyto, Chora, Myrsinochori, Kory ­ fassi, Pappoulla, Iklena, Koukounara, Messochori , Lachandada, Pidassos, Eva, Evangelismos, Kaplani, Falanthi, Militsa, Koroni, Charokopoio, Karpofora, Drossia, Dara, Lykotrafos, Pilalistra, Adriani, Yamia, Androussa, Agrilla, Amfithea.' Whereas, pursuant to Commission Regulation (EEC) No 2729/88 of 31 August 1988 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine ­ growing areas (3), as last amended by Regulation (EEC) No 678/89 (4), Greece lodged a request with supporting docu ­ ments for exclusion from the scope of the measures provided for in Regulation (EEC) No 1442/88 from the 1990/91 wine year ; Whereas in order not to call into question the quality policy, Greece should be authorized not to apply aban ­ donment measures to part of the currant production potential by amending Commission Regulation (EEC) No 1314/89 (*), as last amended by Regulation (EEC) No 2289/89 (6) ; whereas the increase, resulting from that change, in production potential not failing within the scope of Regulation (EEC) No 142/88 is such that the wine-growing potential of those areas as a whole is less than 1 0 % of the national wine-growing potential ; (') OJ No L 132, 28 . 5. 1988 , p. 3 . (2) OJ No L 132, 23 . 5. 1990, p. 23. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1990/91 wine year. (3) OJ No L 241 , 1 . 9 . 1988, p. 108. (&lt;) OJ No L 73, 17. 3 . 1989, p. 23 . O OJ No L 131 , 13 . 5. 1989, p. 46. ( «) OJ No L 218, 28 . 7. 1989, p. 26. No L 176/26 Official Journal of the European Communities 10 . 7. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1990. For the Commission Ray MAC SHARRY Member of the Commission